Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 4-7, 9-10, 12-14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US Patent Application Publication no. 2016/0070965) in view of Sneyers et al. (US Patent Application Publication no. 2021/0183105), further in view of HEO et al. (US Patent Application Publication no. 2020/0264005).

Regarding claim 1, Nelson discloses a method, comprising: capturing an image (See Nelson Fig. 1, camera 26) the image including an object of interest (See Nelson [0014]); identifying the object of interest in the image based on identifying one or more colors in the image (See Nelson Fig. 1, object 30, and [0014]-[0015]); associating the object of interest with a known traffic object (See Nelson [0015] “For example, a typical traffic light is characterized by a generally rectangular housing 32 and three circles 32 arranged along a common plane” and [0023]); identifying a color-neutral representation of the known traffic object (See Nelson [0015], and [0024] “In further examples, the command subsystem 46 reports an operating state of a traffic signal to the driver or occupant 14 as part of the instrumentation, such as the heads-up display unit 20, by text and/or other methods that do not depend on color in order to inform the driver or occupant 14 of the state of the traffic signal.” ); and displaying the color-neutral representation to a user (See Nelson [0019], [0024] and [0028]).
	It is noted that Nelson is silent about determining that a level of color blindness deficiency of a user exceeds a threshold value, the level of color blindness comprising a confidence value output by a classification model in response to the image as specified in the amended claims.
	However, Sneyers teaches determining that a level of color blindness deficiency of a user exceeds a threshold value, the level of color blindness comprising a confidence value output by a classification model in response to the image (See Sneyers [0013], [0019] and [0023]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Nelson’s method to incorporate the 
	It is further noted that the combination of Nelson and Sneyers is silent about the classification model trained using images previously labeled by the user during a training phase, a given label comprising a user detection of objects within a given image.
	However, HEO teaches a classification model trained using images previously labeled by the user during a training phase, a given label comprising a user detection of objects within a given image (See HEO [0163]-[0164], and [0172]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the image capturing method of the combination Nelson and Sneyers to incorporate HEO’s teachings to provide a classification model trained using images previously labeled by the user during a training phase, a given label comprising a user detection of objects within a given image.  The motivation for performing such a modification in the combination of determining discrimination regarding objects included in the image using the input data.

As per claim 9, Nelson discloses a non-transitory computer-readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor (See Nelson [0025]-[0026]), the computer program instructions defining the steps of: capturing an image (See Nelson Fig. 1, camera 26), the image including an object of interest (See Nelson [0014]); identifying the object of interest in the image based on identifying one or more colors in the image (See Nelson Fig. 1, object 30, and [0014]-[0015]); associating the object of interest with a known traffic object (See Nelson [0015] “For example, a typical traffic light is characterized by a generally rectangular housing 32 and three circles 32 arranged along a common plane” and [0023]); identifying a color-neutral representation of the known traffic object (See Nelson [0015] and [0024]); and displaying the color-neutral representation to a user (See Nelson [0019], [0024] and [0028]).
It is noted that Nelson is silent about determining that a level of color blindness deficiency of a user exceeds a threshold value, the level of color blindness comprising a confidence value output by a classification model in response to the image as specified in the amended claims.
	However, Sneyers teaches determining that a level of color blindness deficiency of a user exceeds a threshold value, the level of color blindness comprising a confidence value output by a classification model in response to the image (See Sneyers [0013], [0019] and [0023]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying Nelson’s method to incorporate the teachings of Sneyers to determine a level of color blindness deficiency of a user exceeds a threshold value, the level of color blindness comprising a confidence value output by a classification model in response to the image.  The motivation for performing such a modification in Nelson is to adapt, update and/or modify various electronic systems as well as digital content and non-digital content in order to support the color bling population.
	It is further noted that the combination of Nelson and Sneyers is silent about the classification model trained using images previously labeled by the user during a training phase, a given label comprising a user detection of objects within a given image.
	However, HEO teaches a classification model trained using images previously labeled by the user during a training phase, a given label comprising a user detection of objects within a given image (See HEO [0163]-[0164], and [0172]).


As per claim 16, Nelson discloses an apparatus comprising: a processor (See Nelson [0025]); a storage medium for tangibly storing thereon program logic for execution by the processor (See Nelson [0025]-[0026]), the stored program logic comprising logic for: capturing an image (See Nelson Fig. 1, camera 26), the image including an object of interest (See Nelson Fig. 1, object 30, and [0014]-[0015]), identifying the object of interest in the image based on identifying one or more colors in the image (See Nelson Fig. 1, object 30, and [0014]-[0015]), associating the object of interest with a known traffic object (See Nelson [0015] “For example, a typical traffic light is characterized by a generally rectangular housing 32 and three circles 32 arranged along a common plane” and [0023]); identifying a color-neutral representation of the known traffic object (See Nelson [0015] and [0024]), and displaying the color-neutral representation to a user (See Nelson [0019], [0024] and [0028]).
It is noted that Nelson is silent about determining that a level of color blindness deficiency of a user exceeds a threshold value, the level of color blindness comprising a confidence value output by a classification model in response to the image as specified in the amended claims.
	However, Sneyers teaches determining that a level of color blindness deficiency of a user exceeds a threshold value, the level of color blindness comprising a confidence value output by a classification model in response to the image (See Sneyers [0013], [0019] and [0023]).

	It is further noted that the combination of Nelson and Sneyers is silent about the classification model trained using images previously labeled by the user during a training phase, a given label comprising a user detection of objects within a given image.
	However, HEO teaches a classification model trained using images previously labeled by the user during a training phase, a given label comprising a user detection of objects within a given image (See HEO [0163]-[0164], and [0172]).
	Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognize the advantage of modifying the image capturing method of the combination Nelson and Sneyers to incorporate HEO’s teachings to provide a classification model trained using images previously labeled by the user during a training phase, a given label comprising a user detection of objects within a given image.  The motivation for performing such a modification in the combination of determining discrimination regarding objects included in the image using the input data.

As per claims 2 and 10, most of the limitations of these claims have been noted in the above rejection of claims 1, 9 and 16.  In addition, Nelson further discloses capturing an image of a roadway while a vehicle is in motion, the capturing performed by a camera sensor installed in the vehicle (See [0015]).



As per claims 7 and 14, most of the limitations of these claims have been noted in the above rejection of claims 1, 9 and 16.  In addition, Nelson further discloses wherein the displaying the color-neutral representation to the user comprising displaying the color-neutral representation on a display selected from a group consisting of an augmented reality (AR) display, a windshield, an instrument panel, and an infotainment system (See Nelson [0013], [0017] and [0024]).


6.	Claims 3, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US Patent Application Publication no. 2016/0070965) in view of Sneyers et al. (US Patent Application Publication no. 2021/0183105) and HEO et al. (US Patent Application Publication no. 2020/0264005) as applied to claims 1, and 9 above, and further in view of Abari et al. (US Patent Application Publication no. 2019/0340924).

As per claims 3, 11 and 17, most of the limitations of these claims have been noted in the above rejection of claims 1 and 9.  
	It is noted that the combination of Nelson, Sneyers and HEO is silent about identifying one or more colors in the image comprising inputting the image into a machine learning (ML) model, the ML model configured to output a type of object of interest.

Therefore, it is considered obvious that one skilled in the art, before the effective filing date of the claimed invention, would recognized the advantage of modifying the image of the combination of Nelson, Sneyers and HEO’s to incorporate Abari’s step of identifying one or more colors in the image comprising inputting the image into a machine learning (ML) model, the ML model configured to output a type of object of interest. The motivation for performing such a modification in the above combination is to accurately detect the objects should the color of the road appear different at noon than in the morning or in the evening due to differences in sun light.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424